        Case 2:20-cv-02740-GEKP Document 19 Filed 01/28/21 Page 1 of 1


                        IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK VAN'S AUTO TAG, LLC,
               Plaintiff                                   CIVIL ACTION

                v.

SELECTIVE INSURANCE COMPANY
OF THE SOUTHEAST,                                          No. 20-2740
               Defendant


                            ~//JL         ORDER

       AND NOW, t h i s ~ day of January, 2021, upon consideration of the Complaint

(Doc. No. 1), Defendant's Motion to Dismiss (Doc. No. 6), Plaintiffs Response in Opposition to

the Motion to Dismiss (Doc. No. 7), and Defendant's Reply in Further Support of its Motion (Doc.

No. 15), it is ORDERED that:

   1. The Motion (Doc. No. 6) is GRANTED WITHOUT PREJUDICE.

   2. Plaintiff is GRANTED leave to file an amended complaint within 60 days of entry of this

       Order.




                                               1
